          Case 1:20-cv-00852-CJN Document 39 Filed 06/02/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 NATIONAL IMMIGRATION PROJECT OF
 THE NATIONAL LAWYERS GUILD, et al.,

                    Plaintiffs,

        -against-                                   Civil Action No. 1:20-cv-00852 (CJN)
 EXECUTIVE OFFICE OF
 IMMIGRATION REVIEW, et al.,


                    Defendants.


          NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO RULE 41(a)

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiffs National Immigration Project of the

National Lawyers Guild, American Immigration Lawyers Association, Immigration Justice

Campaign, Enrique Napoles Vaillant, Ernesto Rodriguez Cedeno, Arlety Aliaga-Cobas,

Reynaldo Guerrero-Cornejo, and Roberto Fausto Velasquez Quiala, hereby voluntarily dismiss

this action without prejudice.

 Dated: June 2, 2020
        Washington, D.C.
                                                 Respectfully submitted,

                                                 /s/ Sirine Shebaya
                                                 Sirine Shebaya (D.C. Bar No. 1019748)
                                                 Khaled Alrabe (pro hac vice)
                                                 Amber Qureshi (pro hac vice)
                                                 Cristina Velez (pro hac vice)
                                                 NATIONAL IMMIGRATION PROJECT OF
                                                 THE NATIONAL LAWYERS GUILD
                                                 2201 Wisconsin Ave NW, Suite 200
                                                 Washington, DC 20007
                                                 (202) 656-4788
                                                 sirine@nipnlg.org
                                                 khaled@nipnlg.org
                                                 amber@nipnlg.org
                                                 cristina@nipnlg.org
Case 1:20-cv-00852-CJN Document 39 Filed 06/02/20 Page 2 of 2



                                  /s/ Matthew D. Slater
                                  Matthew D. Slater (D.C. Bar No. 386986)
                                  Elsbeth Bennett (D.C. Bar No. 1021393)
                                  CLEARY GOTTLIEB STEEN & HAMILTON LLP
                                  2112 Pennsylvania Avenue, N.W.
                                  Washington, D.C. 20037-3229
                                  T: 202-974-1500
                                  F: 202-974-1999
                                  mslater@cgsh.com
                                  ebennett@cgsh.com

                                  Jennifer Kennedy Park (pro hac vice)
                                  Lina Bensman (pro hac vice)
                                  CLEARY GOTTLIEB STEEN & HAMILTON LLP
                                  One Liberty Plaza
                                  New York, New York 10006
                                  T: 212-225-2000
                                  F: 212-225-3999
                                  jkpark@cgsh.com
                                  lbensman@cgsh.com

                                  Attorneys for Plaintiffs




                              2
